Title: From George Washington to William Livingston, 26 August 1780
From: Washington, George
To: Livingston, William


					
						Head Quarters near the Liberty Pole inBergen County 26th Augt 1780.
						Dear Sir
					
					In mine of the 20th instant, I desired Your Excellency to discharge the whole of Colo. Seely’s Militia, except about one hundred for the

purpose of a Guard at Morris Town, and to direct the September Class to hold themselves in readiness to come out upon the shortest notice. I would only wish you to continue those orders, but not to call out the Classes, except about one hundred Men for the purposes above-mentioned, untill you hear from me. Our extreme distress for want of provision makes me desirous of lessening the consumption as much as possible. Some Brigades of the Army have been five days without Meat. To endeavour to relieve their wants by stripping the lower parts of the County of its Cattle, I moved two days ago to this place, and yesterday compleatly foraged Barbadoes and Bergen Necks. Scarcely any Cattle were found but Milch Cows and Calves of one and two Years old, and even those in no great plenty. When this scanty pittance is consumed, I know not to what quarter to look, as our prospects from the Eastward, upon which our principal dependance is placed, are far from being favourable.
					The monthly requisition of Meat from the State of Jersey has been complied with in a very small degree, as the Commy General informs ⟨me⟩ that he has received but seven Cattle from Mr Dunham the superintendant since the month of April. I am very far from complaining of the general exertions of the State, on the contrary, I have every reason to acknowledge them upon several pressing occasions: but your Excellency must be sensible that when the support of an Army is made to depend upon certain quantities of provision to be furnished regularly by the different States, the failure of any one must be more or less felt. I have the honor to be with very great Regard and Esteem Your Excellency’s Most obt and humble Servt
					
						Go: Washington
					
					
						P.S. I have recd Your Excellency’s favs. of the 21st and 23d. I do not imagine it will be possible to discover the Officer who permitted Heyden to escape, as the description is so exceedingly vague. As money does not appear, from the Deposition, to have had any operation, I am led to believe that the thing has happened more from an improper knowledge of duty than from ⟨a⟩ny design—I am sorry to hear of Your Excellency’s indisposition.
					
				